- Midland National Life Insurance Company Variable Annuity II Advantage II Variable Annuity Advantage III Variable Annuity National Advantage Variable Annuity Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Supplement dated January 12, 2010 to Prospectuses and Statement of Additional Information (SAI) Dated May 1, 2009 This supplement will alter the prospectuses listed above in the following manner: On page two of the prospectus the following portfolio name change is effective January 6, 2010. Goldman Sachs Growth and Income Fund changed its name to Goldman Sachs Large Cap Value Fund Under Investment Policies Of The Funds Portfolios the following name and investment objective change is effective January 6, 2010. Goldman Sachs VIT Large Cap Value Fund Seeks long-term capital appreciation. A corresponding name change is hereby made throughout the prospectus. This supplement will alter the SAIs listed above in the following manner: In the SAIs under Condensed Financials the following name change is effective January 6, 2010. Goldman Sachs Growth and Income Fund changed its name to Goldman Sachs Large Cap Value Fund A corresponding name change is hereby made throughout the Statement of Additional Information (SAI). Please retain this supplement for future reference.
